Citation Nr: 0924665	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008) for residuals of 
cataract surgery, including floaters, blurred vision, and 
retained lens fragment, due to surgery performed at a VA 
Medical Center (VAMC) in October 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to 
November 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of cataract 
surgery, including floaters, blurred vision, and retained 
lens fragment.  

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in August 2006, the 
Veteran indicated that he wanted to have either an in-person 
or video conference hearing.  As such, the RO sent a form to 
the Veteran seeking clarification regarding his hearing 
request.  On the returned form dated September 2006, the 
Veteran indicated that he wished to withdraw his hearing 
request.  He further added in a September 2006 personal 
statement that he wanted the Board to make a decision in his 
case because a hearing before the Board would not affect the 
ultimate outcome of his case.  Thus, the Board finds that his 
hearing request has been withdrawn, and there is no hearing 
request pending at this time.  See 38 C.F.R. § 20.702(e) 
(2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the Veteran's appeal.  

2.  The Veteran does not have any additional disability, to 
include floaters, blurred vision, and retained lens fragment, 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA, 
due to surgery performed at a VAMC in October 2005.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of cataract surgery, including floaters, blurred 
vision, and retained lens fragment due to surgery performed 
at a VAMC in October 2005 have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.358 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Veteran contends that floaters, blurred vision, and 
retained lens fragment are a result of cataract surgery 
performed in 2005 at a local VAMC.  In a January 2006 
personal statement, the Veteran stated that he underwent 
cataract surgery, but since that time, he has endured 
fragments in his eyes, constant pain, blurry vision, and 
floaters.  He further added that his vision was good until 
the surgery was performed.  After the scheduled surgery, the 
Veteran underwent an additional surgery performed by a 
private physician to remove the fragmented pieces.  However, 
the Veteran asserts that the initial cataract surgery caused 
his current pain, blurred vision, retained lens fragment, and 
floaters.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 
1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the Veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  

To determine whether an additional disability was caused by 
medical treatment, VA compares the Veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper 
skills, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a Veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the Veteran's 
informed consent.  Whether the proximate cause of a Veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).  

The Board notes, for information and clarification, that, for 
a period before October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination).  However, the current version of 38 U.S.C.A. § 
1151 requires that, for claims filed on or after October 1, 
1997, the claimed additional disability must have been 
"caused by" VA hospital care, medical or surgical 
treatment, or examination, and further adds a "proximate 
cause" requirement that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

In this case, the Veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in December 2005.  Therefore, the 
Veteran's claim must be adjudicated under the current version 
of section 1151.  That is, the standard is to preclude 
compensation if the evidence does not establish negligence or 
other fault on the part of VA, or of an event not reasonably 
foreseeable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As previously stated, the Veteran contends that his residuals 
of cataract surgery, including floaters, blurred vision, and 
retained lens fragment are due to the cataract surgery 
performed in 2005 at his local VAMC.  Review of the record 
reveals that the Veteran visited his local VA outpatient 
treatment facility in October 2005 with complaints of slow 
painless decrease in vision of the left eye.  On examination, 
the Veteran demonstrated 20/50 in the right eye and 20/40 in 
the left eye.  Intraocular pressure was 18 in the right eye 
and 20 in the left eye.  His pupils had no afferent papillary 
defect (APD), each eye had full visual fields, and 
extraocular muscles were intact.  Slit-lamp examination 
revealed clear conjunctiva, sclera, and cornea for both eyes.  
In addition, both eyes demonstrated flat irises, 2+ lenses, 
and deep and quiet anterior chambers.  The Veteran was 
diagnosed with visually significant cataract in the left eye, 
and phacoemulsification with posterior chamber intraocular 
lens of the left eye was scheduled.  

The medical records indicate that the Veteran was admitted to 
a VA hospital on October 12, 2005, with a diagnosis of 
visually significant cataract of the left eye.  The Veteran 
was brought to the operating room where he underwent 
phacoemulsification with posterior chamber intraocular lens 
of the left eye.  According to the October 2005 VA operation 
report, at the end of the phacoemulsification, it was noted 
that there was a posterior rent with vitreous coming into the 
anterior chamber.  An anterior vitrectomy was performed 
because several pieces of the nucleus and the epinucleus had 
fallen into the back of the Veteran's eye.  During the 
anterior vitrectomy, some of the pieces were retrieved, but 
at least one piece remained in the posterior chamber.  The 
intraocular lens was placed in the sulcus, and the cataract 
extraction was successfully completed.  The postoperative 
diagnosis was visually significant cataract of the left eye.  

Several days after the surgery, the Veteran was referred to a 
private physician located in Midland, Texas, for complaints 
of blurry vision, floaters in the left eye, pain, and 
headaches.  Upon examination, the private physician noted the 
presence of posterior vitreal detachment and residual lens in 
the left eye.  He was diagnosed with retained lens material 
and vitritis of the left eye.  It was recommended that pars 
plana vitrectomy (PPV) be performed on the left eye.  

On November 2, 2005, the Veteran underwent pars plana 
vitrectomy to remove the retained lens fragment following 
cataract surgery in the left eye.  A complete vitrectomy was 
performed under local anesthesia with monitored anesthesia 
care.  The surgery was noted as being uneventful, and he was 
observed and discharged after adequate observation.  
Subsequently thereafter, private treatment records after the 
second surgery to January 2007 reflect continuing complaints 
of left eye pain.  Treatment records report complaints of 
left eye pain; however, it was reported that the pain had 
become intermittent rather than continuous, and there was 
noted improvement in his floaters.  

After carefully reviewing the evidence of record, the Board 
concludes that the requirements are not met for compensation 
under 38 U.S.C.A. § 1151.  The evidence has not established 
that the Veteran has incurred any additional disabilities, 
including floaters, blurred vision, and retained lens 
fragment, due to his cataract surgery performed at a VAMC in 
October 2005.  In making this determination, the Board finds 
most probative is a March 2006 VA medical examination report.  
At the examination, the Veteran complained of occasional pain 
and blurry vision in his left eye.  Visual acuity in both 
eyes was 20/60 without correction and 20/50 with correction.  
The VA examiner noted the history of cataract surgery with 
sublateral lens in vitreous followed by pars plana vitrectomy 
with nuclear fragment removal and no complications.  The 
Veteran was diagnosed with a history of cataract surgery with 
sublateral lens and subsequent vitrectomy and removal of the 
lens.  After examination of the Veteran and review of the 
Veteran's pertinent medical history, the VA examiner opined 
that the Veteran's residuals of cataract surgery, including 
floaters, blurred vision, and retained lens fragments are 
known complications of cataract surgery that occur 
occasionally.  The examiner explained that his floaters and 
occasional pain are likely a result of the eye surgeries 
performed and may resolve in the future as subsequent surgery 
was performed in November 2005 to alleviate such symptoms.  
The VA examiner's findings are consistent with the above-
discussed medical evidence as well.  No medical records show 
that the Veteran has additional disabilities that are due to 
his VA cataract surgery.  Nor do any medical records show 
that the claimed disabilities were aggravated by any VA 
hospitalization or treatment.  

The Board further notes that the record contains evidence 
that a consent form was signed by the Veteran on October 6, 
2005, which advised him of the risks and complications 
associated with the cataract extraction.  It is noted that 
the Veteran understood the nature of the proposed procedure, 
attendant risks involved, and expected results of the 
surgery.  

Based on the foregoing, the Board concludes that the Veteran 
does not have additional disabilities that were caused or 
aggravated by the VA hospital treatment.  Regardless of the 
Veteran's obviously sincere belief in the merits of his 
claims, the only evidence which suggests that the Veteran's 
current claimed conditions are due to VA treatment is his own 
statements.  Furthermore, even if, without conceding the 
Veteran has additional disabilities, there is no competent 
evidence of record indicating that they are proximately due 
to VA carelessness, negligence, lack of proper skill, error 
in judgment, or any other similar instance of fault.  In the 
absence of any competent evidence demonstrating the presence 
of additional disabilities due to VA negligence, compensation 
under 38 U.S.C.A. § 1151 must be denied.  

The Board is aware of the Veteran's contentions that VA did 
not provide adequate treatment and care for his claimed 
condition; however, as a layperson, the Veteran lacks the 
requisite medical expertise to offer a medical opinion 
without competent substantiation.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  The 
Veteran is competent to state that he has problems with his 
vision and experiences floaters, pain, and headaches.  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, the issue in 
this case is a complex matter which requires specialized 
training for a determination; therefore, it is not 
susceptible of resolution by lay opinions on etiology.  

Accordingly for the reasons stated above, the Board finds 
that the evidence preponderates against the claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of 
cataract surgery, including floaters, blurred vision, and 
retained lens fragment, due to surgery performed at a VAMC in 
October 2005, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2006 letter sent to the Veteran.  
In the letter, VA informed the Veteran of the types of 
evidence needed in a claim for compensation under 38 U.S.C.A. 
§ 1151.   

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter sent to 
the Veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
October 2005 to December 2005, private treatment records from 
November 2005 to January 2007, and records from the Social 
Security Administration (SSA).  The Veteran was also afforded 
a VA examination in connection with his claim.  The VA 
examiner reviewed the claims file, the Veteran's subjective 
history, and clinical findings and rendered an opinion with 
supportive rationale.  The Board finds that the opinion is 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Moreover, there is no contrary medical opinion or 
medical evidence in the record, and neither the Veteran nor 
his representative has identified or alluded to such medical 
evidence or opinion.  Thus, the Board considers this opinion 
adequate.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of cataract surgery, including 
floaters, blurred vision, and retained lens fragment, due to 
surgery performed at a VAMC in October 2005 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


